DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, and 6 are rejected under 35 U.S.C. 103 as being obvious over Pitstick (US20100224203) in view of Cade (GB376439) and Landis (US2005/0217693).
Regarding claim 1, Pitstick discloses a fingernail filing assembly (28) comprising: a handle (30, refer to annotated Figure 3A, below) being elongated and having a first end (not labeled, refer to annotated Figure 3A, below), a second end (not labeled, refer to annotated Figure 3A, below) and a perimeter wall (not labeled, refer to annotated Figure 3A, below) extending between the first and second ends (refer to annotated Figure 3A, below), the handle having a bottom surface (not labeled, refer to annotated Figure 3A, below), a central area (not labeled, refer to annotated Figure 3A, below) configured to receive a person's fingers being defined below the bottom surface (a void exists in the central area, this void is fully capable of receiving a user’s fingers); a plurality of posts (48, 50) being attached to and extending downwardly from the bottom surface, each of the posts having a distal end with respect to the handle (44, 46), the posts configured for having fingers positioned therebetween when the handle is grasped (since the panels are disposed on opposing sides of the handle as shown in annotated Figure 3A, below, and a void exists between the posts, a user’s fingers can be positioned between the post disposed at the first side of the handle and the post disposed at the second side of the handle; thus, the posts are configured for having fingers positioned therebetween when the handle is grasped); and a panel (10) comprising a flexible material (“flexible filing strip”, refer to Paragraph [0024]), a bottom side (not labeled, referring to Figure 3B, the bottom side is the lower side shown to be abutting a user’s fingernail surface) of the panel comprising an abrasive material (refer to Paragraph [0027]), the panel having a plurality of apertures (38, best shown in Figure 1) extending therethrough (refer to Figure 1; refer additionally to Paragraph [0029]), each of the distal ends being extendable through one of the apertures such that the panel is releasably mounted on the posts (“thereby mounting the filing strip…releasably to the handle”, refer to Paragraph [0029]), wherein the bottom side is abuttable against a person's fingernails to remove material from the fingernails (best shown in Figure 3B). 
Pitstick does not disclose that the posts include a first pair of posts positioned adjacent to the first end and a second pair of posts positioned adjacent to the second end and therefore also does not disclose wherein the first and second pairs of posts are configured for having fingers positioned therebetween when the handle is grasped, each of the posts including an upper portion and a lower portion, each of the lower portions being angled outwardly away from the central area.  Rather, Pitstick teaches only a single post positioned adjacent the first to the first end and a single post adjacent to the second end wherein a user’s fingers may be positioned therebetween when the handle is grasped, and wherein the distal ends of the posts do not angle away from the central area.  
Cade discloses a similar device for treating a user’s fingernails (refer to Figures 1-9), having a handle (13), the handle having a first end (left end of handle with respect to Figures 1 and 7) and a second end (right end of handle with respect to Figures 1 and 7), a plurality of posts (14, 15, 14a, 14b, 15a, 15b) depending from the handle and extending through apertures (11, 12, 28, 29, 30, 31) in a flexible material used for polishing nails.  Cade discloses the handle having a single post at each of the first and the second ends (refer to Figure 1), similar to the configuration of Pitstick or, alternatively, as having a pair of posts adjacent each of the first and second ends (refer to Figure 7).  Thus, Cade demonstrates these post configurations are functional equivalents and can be used interchangeably.  Pitstick discloses the claimed invention except that a single post is provided at each of the first and second ends and extended through an aperture of a panel instead of providing a pair of posts at each of the first and second ends, each post of each pair extending through apertures in the panel.  Cade shows that providing a pair of posts at each of the first and second ends wherein each post of each pair of posts extends through an aperture of the panel, is an equivalent structure known in the art.  Therefore, because these two post and aperture configurations were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute a pair of posts for a single post such that each post extends through a respective aperture.  Modifying Pitstick’s device to have a first and second pair of posts, wherein each post extends through a respective aperture, as taught by Cade provides a configuration wherein the first and second pair of posts are configured for having fingers positioned between the first pair of posts and the second pair of posts when the handle is grasped since a void will exist between the pairs of posts.  
	The combination of Pitstick and Cade does not disclose wherein each of the lower portions of each of the posts are angled outwardly away from the central area. Rather, the posts are depicted as being arcuate.  Landis discloses a similar handheld assembly comprising a handle (14, 18, 12), having first and second ends (refer to cropped and annotated Figure 1, below), and a bottom portion (refer to cropped and annotated Landis Figure 1, below), a central area (refer to cropped and annotated Landis Figure 1, below) disposed below the bottom of the handle (refer to cropped and annotated Landis Figure 1, below), a plurality of posts (16, 20) depending from the first and second ends of said handle (refer to cropped and annotated Landis Figure 1, below), the posts supporting a panel of material for cleaning (22, 28, 30), analogous to the abrasive panel of the combination of Pitstick and Cade, affixed to each of the posts (best shown in Figure 1).  Landis’ posts comprise an upper portion (refer to cropped and annotated Landis Figure 1, below) and a lower portion (24, 26) wherein each of the posts have an s-shape such that each of the lower portions are angled outwardly away from the central area and each of the upper portions are angled inwardly toward the central area (best shown in Figure 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fingernail filing assembly of the combination of Pitstick and Cade such that each of posts have an s-shape, as taught by Landis, such that the lower portions of each of the posts is angled outwardly away from the central area, since Landis demonstrates that such a shape is well-known, and since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art, additionally such a modification provides the advantage of better retaining the panel.

    PNG
    media_image1.png
    451
    939
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    528
    730
    media_image2.png
    Greyscale

Regarding claim 3, the combination of Pitstick, Cade, and Landis discloses the fingernail filing assembly according to claim 1.  Pitstick further discloses wherein the handle has an arcuate outer surface (refer to annotated Figure 3A, below).

    PNG
    media_image3.png
    380
    769
    media_image3.png
    Greyscale



Regarding claim 6, the combination of Pitstick, Cade and Landis discloses the fingernail filing assembly of claim 1, as applied above.  Per the modification addressed in claim 1, the s-shaped posts of Landis were incorporated into the fingernail filing assembly of the combination of Pitstick and Cade, wherein the upper portion of Landis’ s-shaped posts are angled inwardly toward the central area.  Thus, the combination of Pitstick, Cade and Landis discloses all the limitations of claim 6.

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Pitstick, Cade and Landis, as applied to claim 1 above, and further in view of Jones et al. (US4286610).
Regarding claim 2, the combination of Pitstick, Cade, and Landis discloses the fingernail filing assembly of claim 1, as applied above.  The combination does not disclose that the handle has a length from the first end to the second end between 3.0 inches and 6.0 inches.  Jones discloses a similar handheld assembly (10, Figures 1-8) capable of being used for filing nails, having a handle (top horizontal portion of 12), two prongs (left and right vertical portions of 12), and an abrasive material positioned at a bottom of the device.  Jones discloses that “the dimensions of the implement 10 may vary” yet in one embodiment an overall length of the device is six inches (refer to Column 2 lines 58-59).  The handle is depicted in Figure 1 as having a length less than the total length (6 inches) of the overall length and more than half the length (3 inches).  Thus, considering an overall length of six inches, the handle length can be approximated as being within the claimed range of between three and six inches.  Although the drawings may not be to scale, they can still be relied upon for teaching the general conditions of the claim because the overall relationship is depicted.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Pitstick, Cade, and Landis’ fingernail filing assembly such that the handle has a length within the claimed range, since Jones discloses that such values are well-known in the art and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claim 7, the combination of Pitstick, Cade, and Landis discloses the fingernail filing assembly of claim 1, but does not disclose wherein each of the posts extends away from the handle a distance between 1.5 inches and 4.0 inches.  Jones discloses a similar handheld assembly (10, Figures 1-8) capable of being used for filing nails, having a handle (top horizontal portion of 12), two prongs (left and right vertical portions of 12), and an abrasive material positioned a bottom of the device.  Jones discloses that “the dimensions of the implement 10 may vary” yet in one embodiment an overall height of the device is “approximately 1.5 inches” (refer to Column 2 lines 58-59), which subsequently provides the posts extending away, downwardly (Figure 1), from the handle a distance of approximately 1.5 inches, which is within the claimed range.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of the combination of Pitstick, Cade, and Landis such that the posts extend away from the handle a distance within the claimed range, since Jones discloses that such values are well-known in the art and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pitstick (US20100224203) in view of Jones et al. (US4286610), Cade (GB376439), and Landis et al. (US2005/0217693).
Regarding claim 8, Pitstick discloses a fingernail filing assembly (28) comprising: a handle (30, refer to annotated Figure 3A, below) being elongated and having a first end (not labeled, refer to annotated Figure 3A, below), a second end (not labeled, refer to annotated Figure 3A, below) and a perimeter wall (not labeled, refer to annotated Figure 3A, below) extending between the first and second ends (refer to annotated Figure 3A, below), the handle having a bottom surface (not labeled, refer to annotated Figure 3A, below), a central area (not labeled, refer to annotated Figure 3A, below) configured to receive a person's fingers being defined below the bottom surface (a void exists in the central area, this void is fully capable of receiving a user’s fingers), the handle having an arcuate outer surface (refer to Figure 3A), a plurality of posts (48, 50) being attached to and extending downwardly from the bottom surface, each of the posts having a distal end (44, 46) with respect to the handle, wherein the posts are configured for having fingers positioned therebetween (a gap exists between the posts, thus, the posts are configured for having fingers positioned therebetween), wherein each of the posts includes an upper portion (portion proximate the handle) and a lower portion (portion proximate the panel), and a panel (10) comprising a flexible material (“flexible filing strip”, refer to Paragraph [0024]), a bottom side (not labeled, referring to Figure 3B, the bottom side is the lower side shown to be abutting a user’s fingernail surface) of the panel comprising an abrasive material (refer to Paragraph [0027]), the panel having a plurality of apertures (38, best shown in Figure 1) extending therethrough (refer to Figure 1; refer additionally to Paragraph [0029]), each of the distal ends being extendable through one of the apertures such that the panel is releasably mounted on the posts (“thereby mounting the filing strip…releasably to the handle”, refer to Paragraph [0029]), wherein the bottom side is abuttable against a person's fingernails to remove material from the fingernails (best shown in Figure 3B), wherein the bottom side is abuttable against a person’s nails to remove material from the nails (best shown in Figure 3B).  

    PNG
    media_image4.png
    393
    886
    media_image4.png
    Greyscale

Pitstick does not disclose the handle having a length from the first end to the second end being between 3.0 inches and 6.0 inches or that each of the posts extending away from the handle a distance between 1.5 inches and 4.0 inches, the posts including a first pair of posts positioned adjacent to the first end and a second pair of posts positioned adjacent to the second end wherein the first pair of posts and the second pair of posts are configured for having fingers positioned between the first pair of posts and the second pair of posts when the handle is grasped, each of the lower portions being angled outwardly away from the central area, each of the upper portions being angled inwardly toward the central area.
Jones discloses a similar assembly (10, Figures 1-8) capable of being used for filing nails, having a handle (top horizontal portion of 12), two prongs (left and right vertical portions of 12), and an abrasive material positioned at a bottom of the device.  Jones discloses that “the dimensions of the implement 10 may vary” yet in one embodiment an overall length of the device is six inches (refer to Column 2 lines 58-59) and an overall height of the device is “approximately 1.5 inches” (refer to Column 2 lines 58-59).  An overall height of “approximately 1.5 inches” subsequently provides the posts extending away from the handle a distance of approximately 1.5 inches, which is within the claimed range.  The handle is depicted in Figure 1 as having a length less than the total length (6 inches) of the overall length and more than half the length (3 inches).  Thus, considering an overall length of six inches, the handle length can be approximated as being within the claimed range of between three and six inches.  Although the drawings may not be to scale, they can still be relied upon for teaching the general conditions of the claim because the overall relationship is depicted.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pitstick’s assembly such that the handle has a length within the claimed range and the posts extend away from the handle within the claimed range, since Jones discloses that such values are well-known in the art and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
The combination of Pitstick and Jones does not disclose that the posts include a first pair of posts positioned adjacent to the first end and a second pair of posts positioned adjacent to the second end wherein the first pair of posts and the second pair of posts are configured for having fingers positioned between the first pair of posts and the second pair of posts when the handle is grasped, each of the lower portions being angled outwardly away from the central area, each of the upper portions being angled inwardly toward the central area.  Rather, the combination teaches a single post at the first end and a single post at the second end wherein a void exists therebetween and is therefore configured for having fingers positioned therebetween.  
Cade discloses a similar device for treating a user’s fingernails (refer to Figures 1-9), having a handle (13), the handle having a first end (left end of handle with respect to Figures 1 and 7) and a second end (right end of handle with respect to Figures 1 and 7), a plurality of posts (14, 15, 14a, 14b, 15a, 15b) depending from the handle and extending through apertures (11, 12, 28, 29, 30, 31) in a flexible material used for polishing nails.  Cade discloses the handle having a single post at each of the first and the second ends (refer to Figure 1), similar to the configuration of the combination of Pitstick and Jones, or, alternatively, as having a pair of posts adjacent each of the first and second ends (refer to Figure 7).  Thus, Cade demonstrates these post configurations are functional equivalents and can be used interchangeably.  The combination of Pitstick and Jones discloses the claimed invention except that a single post is provided at each of the first and second ends and extended through an aperture of a panel instead of providing a pair of posts at each of the first and second ends, each post of each pair extending through apertures in the panel.  Cade shows that providing a pair of posts at each of the first and second ends wherein each post of each pair of posts extends through a respective aperture of the panel, is an equivalent structure known in the art.  Therefore, because these two post and aperture configurations were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute a pair of posts for a single post such that each post extends through a respective aperture.  Modifying the assembly of the combination of Pitstick and Jones’ to have a first and second pair of posts, wherein each post extends through a respective aperture, as taught by Cade provides a configuration wherein the first and second pair of posts are configured for having fingers positioned between the first pair of posts and the second pair of posts when the handle is grasped since a void will exist between the pairs of posts.  
The combination of Pitstick, Jones, and Cade does not disclose each of the lower portions being angled outwardly away from the central area or each of the upper portions being angled inwardly toward the central area.
Landis discloses a similar handheld assembly comprising a handle (14, 18, 12), having first and second ends (refer to cropped and annotated Figure 1, below), and a bottom portion (refer to cropped and annotated Landis Figure 1, below), a central area (refer to cropped and annotated Landis Figure 1, below) disposed below the bottom of the handle (refer to cropped and annotated Landis Figure 1, below), a plurality of posts (16, 20) depending from the first and second ends of said handle (refer to cropped and annotated Landis Figure 1, below), the posts supporting a panel of material for cleaning (22, 28, 30), analogous to the abrasive panel of the combination of Pitstick, Jones, and Cade affixed to each of the posts (best shown in Figure 1).  Landis’ posts comprise an upper portion (refer to cropped and annotated Landis Figure 1, below) and a lower portion (24, 26) wherein each of the lower portions being angled outwardly away from the central area and each of the upper portions angled inwardly toward the central area (best shown in Figure 1).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the fingernail filing assembly of the combination of Pitstick, Jones and Cade such that each of the lower portions are angled outwardly away from the central area and each of the upper portions are angled inwardly toward the central area, as taught by Landis, since Landis demonstrates that such a shape is well-known, and since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art, additionally such a modification provides the advantage of better retaining the panel.

    PNG
    media_image5.png
    629
    800
    media_image5.png
    Greyscale
 

Response to Arguments
Applicant's arguments filed 12/14/2021 have been fully considered have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  While some of the same references are being relied upon in the rejection herein, different combinations of the references have been applied.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635. The examiner can normally be reached Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH WOODHOUSE/Examiner, Art Unit 3772                                                                                                                                                                                                        

/TATIANA L NOBREGA/Primary Examiner, Art Unit 3799